UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 00-4302
DANILO MONTOYA, a/k/a Daniel
Montoya,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 00-4510
REGINA VENGOECHEA, a/k/a Regina
Lopez De Vengoechea,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
         for the District of South Carolina, at Greenville.
               Margaret B. Seymour, District Judge.
                             (CR-99-98)

                      Submitted: April 27, 2001

                       Decided: May 23, 2001

      Before WILKINS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                    UNITED STATES v. MONTOYA
                             COUNSEL

Michael MacKinnon, Greenville, South Carolina; Jack B. Swerling,
Columbia, South Carolina, for Appellants. J. Rene Josey, United
States Attorney, A. Bradley Parham, Assistant United States Attor-
ney, Thomas E. Booth, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Danilo Montoya and Regina Vengoechea appeal from their convic-
tions and sentences for conspiracy to possess with intent to distribute
cocaine and possession with intent to distribute cocaine. Montoya and
Vengoechea each received a 275-month sentence. For the reasons that
follow, we affirm.

   We do not find that the district court abused its discretion in the
disputed evidentiary rulings. United States v. Bostain, 59 F.3d 474,
480 (4th Cir. 1995). Appellants’ arguments that their 275-month sen-
tences are invalid under the Supreme Court’s opinion in Apprendi v.
New Jersey, 530 U.S. 466 (2000), fail under this court’s sentence
stacking reasoning in United States v. White, 238 F.3d 537 (4th Cir.
2001). Finally, we do not find that the district court clearly erred in
calculating the amount of cocaine for which Appellants should be
held responsible under the Sentencing Guidelines. United States v.
Hyppolite, 65 F.3d 1151, 1158 (4th Cir. 1995). Accordingly, we
affirm each Appellant’s convictions and sentence.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
                    UNITED STATES v. MONTOYA            3
argument would not aid the decisional process.

                                                 AFFIRMED